Citation Nr: 1719947	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-48 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee bursitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1993 to May 1996 and from April 1999 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of the hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran underwent a VA examination in February 2014.  After review of the examination report, the Board finds that an additional VA examination should be obtained, as the February 2014 examination did not assess pain in both active and passive motion, as well as while weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the Veteran testified at the September 2016 Board hearing that his right knee disability had worsened since it was last evaluated in 2014.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completing the above development, the Veteran should be afforded a VA examination by an appropriately qualified medical professional to determine the current nature and severity of the Veteran's service-connected right knee disability.  

All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee disability, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and the paired left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, the AOJ should readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
  



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




